Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 22, 2021 is acknowledged.
Claims 1-11 and 13-28 are pending.
Claims 12 and 29 are cancelled.
Claims 9, 10 and 22-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-8, 11 and 13-21 as filed on August 12, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of one or more further APIs is “doxylamine succinate”.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection:  Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brox (US 4,780,316, published October 25, 1988, of record) in view of Guo et al. (WO 2017/058836, published April 6, 2017, IDS reference filed June 18, 2019) and Tanner et al. (US 6,217,902, published April 17, 2001, of record).
Brox teaches a pharmaceutical dosage unit form comprising one or more pharmaceutically active materials dissolved or suspended in a liquid polyethylene glycol and encapsulated in a soft gelatin capsule shell, the capsule shell comprising gelatin, a plasticizer, and an embrittlement inhibiting composition comprising a mixture of sorbitol and sorbitan (title; abstract; paragraph bridging columns 2 and 3), as required by instant claims 13 and 20.  The capsule shell may further comprise coloring agents such as pigments or dyestuffs (column 2, lines 50-60), as required by instant claims 13 and 20.
The fill may further comprise suspending or dispersing agents (paragraph bridging columns 2 and 3).
	The exemplary capsules comprise from 115 to 460 mg PEG-400 (Examples 1-4).
	The exemplary capsule shells comprise 5% water (adventitious), as required by instant claims 13 and 20.  
	Regarding the transition phrase “consisting essentially of” recited in independent claims 1 and 15 in reference to the suspension, "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.  In the instant case, Brox requires nothing more than one or more pharmaceutically active materials dissolved or suspended in a liquid polyethylene glycol.
	Brox does not teach a suspension volume between about 0.5 and 0.9 mL, about 300 to 400 mg acetaminophen, about 5 to 20 mg dextromethorphan HBr, about 2.5 to 10 mg 
Brox does not teach a suspension volume between about 0.8 and 1.2 mL, about 300 to 400 mg acetaminophen, about 5 to 20 mg dextromethorphan HBr, about 2.5 to 10 mg phenylephrine HCl, about 100 to 300 mg guaifenesin, and about 40 to 60 mg povidone as required by claim 15.
	Brox does not teach a suspension volume between about 0.6 and 0.8 mL as required by claim 2.
	Brox does not teach about 325 mg acetaminophen as required by claims 3, 6 and 16.
	Brox does not teach about 10 mg dextromethorphan HBr as required by claims 4, 6 and 17.
	Brox does not teach about 5 mg phenylephrine HCl as required by claims 5, 6 and 18.
	Brox does not teach doxylamine succinate as required by claim 7.
	Brox does not teach about 6.25 mg doxylamine succinate as required by claim 8.
	Brox does not teach povidone K11 to K14 as required by claim 11.
	Brox does not teach about 200 mg guaifenesin as required by claim 19.
	These deficiencies are made up for in the teachings of Guo and Tanner.
	Guo teach soft gelatin capsules containing a mixture of analgesics and decongestants, expectorants, antitussives and/or antihistamines; a highly concentrated solution of the medications allows the combination to be encapsulated in a 0.2 to 1.8 mL capsule (title; abstract; page 1, lines 14-22), as required by instant claim 2.  The capsules can comprise about 10 to 60 wt% acetaminophen, about 0.3 to 3 wt% dextromethorphan HBr, 0.1 to 2 wt% phenylephrine HCl, 0 to 2 wt% doxylamine succinate, and 0 to 30 wt% guaifenesin (page 2, lines 21-27; claim as required by instant claims 7 and 8.  The capsules can comprise a matrix comprising 20 to 70 wt% of a poly(alkylene glycol) selected from poly(ethylene glycol)s such as PEG-400 and 1 to 30 wt% of a polymeric solubilizing agent selected from PVP (povidone) such as PVP K12, PVP K30 or PVP K90 (page 2, lines 16-21; page 3, lines 2-11; claim 7), as required by instant claim 11.  The fill composition of Example 4 comprises 325 mg acetaminophen, about 10 mg dextromethorphan HBr, about 5.7 mg phenylephrine HCl, and 200 mg guaifenesin (page 14, lines 5-7), as required by instant claims 3-6 and 16-19.  Regarding instant claims 5, 6 and 18 which recite about 5 mg phenylephrine HCl, although about 5.7 mg as exemplified in Example 4 is broadly and reasonably construed as about 5 mg because about permits some tolerance, the broader teachings of Guo are not limited to compositions comprising 0.4 wt% phenylephrine HCl but rather embrace amounts from 0.1 to 2 wt% which in the context of Example 4 embraces amounts as low as about 1.4 mg.  Regarding instant claim 8 which recites about 6.25 mg doxylamine succinate, because the broader teachings of Guo embrace amounts up to 2 wt%, in the context of Example 4 the compositions of Guo may comprise up to about 28 mg doxylamine succinate.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Tanner teach soft gelatin capsules containing particulate material (title; abstract; column 1, lines 21-24; column 3, lines 1-7).  The solid / particulate phase may comprise inter alia pharmaceutical agents; the solid phase may comprise a single agent or a mixture of different types of particles (column 3, lines 15-27).  The amount of solid phase is from about 0.5 to 70 wt% (column 4, lines 8-13; claim 5).  The liquid / suspending phase may comprise inter alia 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more pharmaceutically active materials suspended in the soft gelatin capsule dosage of Brox to comprise the mixture of Guo comprising about 10 to 60 wt% acetaminophen, about 0.3 to 3 wt% dextromethorphan HBr, 0.1 to 2 wt% phenylephrine HCl, 0 to 2 wt% doxylamine succinate, and 0 to 30 wt% guaifenesin in order to provide a combination cold medicine in a dosage which does not embrittle over time.  There would be a reasonable expectation of success because Tanner teach soft gelatin capsules may comprise up to 70 wt% of a particulate phase comprising mixtures of particles of different types of pharmaceutical agents suspended in liquids inclusive of PEG-400.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the soft gelatin capsule of Brox in view of Guo should comprise about 325 mg acetaminophen as taught by Guo because Guo teach this dosage is suitable when acetaminophen is combined with dextromethorphan and phenylephrine and optionally combined with doxylamine or/and guaifenesin for the treatment of colds.  Therefore, the combined teachings of Brox, Guo and Tanner render obvious relative and absolute amounts which overlap the instantly claimed amounts, sufficient for prima facie obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft gelatin capsule dosage of Brox in view of Guo and Tanner to have a size of about 0.2 to 1.8 mL as taught by Guo because Guo teach such a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute suspending agents such as PVP as taught by Tanner for the suspending or dispersing agents in the fill of the soft gelatin capsule dosage of Brox because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute PVP K12 as taught by Guo for the PVP suspending or dispersing agent in the fill of the soft gelatin capsule dosage of Brox in view of Guo and Tanner because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the PVP species exemplified by Tanner, e.g., K30 and K90, are also taught by Guo and because K12 as taught by Guo falls within the genus of PVP embraced by Tanner.  It would take nothing more than routine experimentation to determine the appropriate amount of a given suspending or dispersing agent inclusive of PVP and of PVP K12 required to suspend or disperse the particulate mixture of acetaminophen, dextromethorphan HBr, and phenylephrine HCl and optionally doxylamine succinate or/and guaifenesin in PEG for encapsulation within the soft gelatin capsule.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  Additionally and/or alternatively, Tanner exemplify an embodiment wherein the amount of PVP K90 is about one third the amount of PEG-400, therefore, the combined teachings of Brox in view of Guo and Tanner render obvious amounts of PVP of about 38 to 153 mg.  

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brox (US 4,780,316, published October 25, 1988, of record) in view of Guo et al. (WO 2017/058836, published April 6, 2017, IDS reference filed June 18, 2019) and Tanner et al. (US 6,217,902, published April 17, 2001, of record) as applied to claims 1-8, 11, 13 and 15-20 above, and further in view of Marinelli (US 4,115,315, published September 19, 1978, of record).
The teachings of Brox, Guo and Tanner have been described supra.
They do not teach pearlescent pigments as required by claims 14 and 21.
This deficiency is made up for in the teachings of Marinelli.
Marinelli teaches pearlescent capsules obtained by incorporating pearlescent particles (pigments) in the capsule walls; pearlescent capsules have a unique and superior appearance and contribute greatly to the aesthetics of any material (title; abstract; column 1, lines 58-64; column 2, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute pearlescent particles as taught by Marinelli for the coloring agents in the capsule shell of Brox because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would have been motivated to make the substitution because pearlescent capsules have a unique and superior appearance and contribute greatly to the aesthetics of any material.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant’s citation to paragraphs [0101]-[0105] of the as-filed specification in support of differences between the capsules taught by Brox, by Guo and by Tanner is acknowledged.  However, the claims do not stand rejected over differences between the as-filed specification and the teachings of Brox or of Guo or of Tanner.  Although Applicant’s statement that the claimed capsules do not include an alkylene glycol is at best unclear because one skilled in the art would reasonably consider polyethylene glycol to be a type of alkylene glycol (e.g., Guo, abstract), Applicant’s statement that the claimed capsules do not contain propylene glycol or water is not found persuasive because the claims stand rejected over Brox and the capsules of Brox do not require the addition of propylene glycol or water.  Nonetheless, the claims do not in fact exclude the presence of propylene glycol and the claims at broadest, e.g., claim 1, allow up to 7 wt% adventitious water.   
Applicant’s citation to MPEP 2141.02 and MPEP 2145 (X) (A) for the conclusion that the rejection is improper hindsight because Applicant determined one would not modify the teachings of the applied references to arrive at a suspension is flawed because Brox expressly teaches a “gelatin capsule” (e.g., title) comprising “one or more pharmaceutically active materials dissolved or suspended in a liquid polyethylene glycol”.   No modification of Brox is required to arrive at a suspension.  And Applicant’s fixation on removing ingredients disclosed by Guo is similarly flawed because the claims do not stand rejected over Guo.  The rejection articulates the motivation to substitute the one or more drugs disclosed by Guo for the one or In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant’s citation to a preference articulated by Brox for a drug soluble in PEG citing to column 2, line 67 through column 3, line 1 is acknowledged but not found persuasive because Brox embrace both soluble (dissolved) and insoluble (suspended) drugs as set forth in the abstract thereof.  Brox consider dissolved and suspended drugs as obvious variants and Brox expressly disclose that which would have been obvious to one of ordinary skill, e.g., adding either co-solvents to dissolve an insoluble drug or adding suspending or dispersing agents to suspend insoluble drug particles (column 2, lines 64-67).  Non-preferred embodiments constitute prior art.  See MPEP 2123.
	Applicant’s conclusion that one would have been motivated to keep the clear, liquid solubilizing matrix as taught by Guo is unpersuasive because the claims do not stand rejected over Guo.  Rather, the claims stand rejected over Brox and Brox embrace suspensions (as does Tanner).
	Applicant’s citation to MPEP 2143.01 (V) for the conclusion that the removing the excipients of Guo would render Guo unsatisfactory is not found persuasive because the rejection is not predicated on the modification of Guo.  Rather, the claims stand rejected over Brox.  

	Therefore, the rejection over Brox is properly maintained and made again.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633